DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-2, 5, 8-9, and 15-16 have been amended in the response filed July 6, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 41.
Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claim 6: “The method as recited in claim Error! Reference source not found.” should read “The method as recited in claim ”
Claim 7: “The method as recited in claim Error! Reference source not found.” should read “The method as recited in claim .”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. Detailed steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. Additionally, the method, as claimed in claims 8-14, is also directed to a process. Furthermore, the system, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of suggesting a seating arrangement. Specifically, representative claim 1 recites the abstract idea of: 
generating image data of a physical establishment of a merchant;
analyzing the image data to: (i) identify at least a first surface and a second surface within the physical establishment, and (ii) determine a first location associated with the first surface in the physical establishment and a second location associated with the second surface in the physical establishment;
presenting the image data overlaid with: (i) a first indication that the first surface has been identified, and (ii) a second indication that the second surface has been identified;
receiving a selection of the first surface, the selection indicating that the first surface represents an available seating area in the physical establishment;
generating, based at least in part on the (i) selection, (ii) the first surface, (iii) and the second surface, a suggested layout of available seating areas in the physical establishment, the suggested layout of seating areas indicating that the first surface is an available seating at the first location; 
generating, based on the suggested layout, objects as an overlay on the suggested layout; and
presenting based on both the suggested layout and the objects.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining a seating arrangement, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating, based at least in part on the (i) selection, (ii) the first surface, (iii) and the second surface, a suggested layout of available seating areas in the physical establishment, the suggested layout of seating areas indicating that the first surface is an available seating at the first location is managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, generating image data of a physical establishment of a merchant; and receiving a selection of the first surface, the selection indicating that the first surface represents an available seating area in the physical establishment are types of observation. Additionally, analyzing the image data to: (i) identify at least a first surface and a second surface within the physical establishment, and (ii) determine a first location associated with the first surface in the physical establishment and a second location associated with the second surface in the physical establishment is a type of evaluation. Furthermore, presenting the image data overlaid with: (i) a first indication that the first surface has been identified, and (ii) a second indication that the second surface has been identified; generating, based at least in part on the (i) selection, (ii) the first surface, (iii) and the second surface, a suggested layout of available seating areas in the physical establishment, the suggested layout of seating areas indicating that the first surface is an available seating at the first location; generating, based on the suggested layout, objects as an overlay on the suggested layout; and presenting based on both the suggested layout and the objects, are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a camera of a merchant device, a display of the merchant device, a trained machine-learning model, augmented reality objects, and a live feed.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., suggesting a seating arrangement) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2 and 5 merely further define the abstract limitations of claim 1. Additionally, claims 3-4 and 6-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claim 3 includes additional elements of one or more LiDAR sensors, claim 5 includes additional elements of second augmented reality objects, claim 6 includes additional elements of at least one trained machine-learning model, and claim 7  includes additional elements of LIDAR on the merchant device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking another method and a system, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claim 8 includes additional elements of a device, a user interface, a trained machine-learning model, augmented reality objects, and a live feed, and claim 15 includes additional elements of a system comprising: one or more processors and one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts; a user interface; a device; a trained machine-learning model; augmented reality objects; and a live feed. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et. al. (US 20200364810 A1, herein referred to as Carter), in view of Zia et. al. (US 20190197599 A1, herein referred to as Zia), in further view of Lee et. al. (US 20180268220 A1, herein referred to as Lee).

Claim 8:
Carter discloses:
A method comprising {Carter: [0074] aspects of the invention may be provided in methods of managing orders and/or of operating order management system}:
receiving data from a device in an environment {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a};
analyzing the data to identify: (i) a first surface within the environment, and (ii) a first location associated with the first surface in the environment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other};
generating a user interface (UI) indicating the first surface {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0156] each beacon to be programmed by attributing a location number ID and Table number ID as outlined above. This is mapped to a table listing and/or layout, which shows the location of each table either on a graphical layout and/or list; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to a serving location (such as a table number)};
sending the UI to the device {Carter: fig 5; [0156] each beacon to be programmed by attributing a location number ID and Table number ID as outlined above. This is mapped to a table listing and/or layout, which shows the location of each table either on a graphical layout and/or list, this can be deployed on any mobile or computing device};
receiving, from the device, a selection of first surface indicating that the first surface represents an available seating area in the environment {Carter: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1); [0178] Visual artefacts on the map being displayed can represent a serving location such as a table ... and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)};
generating, based at least in part on the (i) selection, (ii) the first surface, (iii) and the first location, a suggested layout of available seating areas in the environment, the suggested layout of seating areas indicating that the first surface is an available seating at the first location {Carter: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1), then presses complete (4) to finalise the layout; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other; [0103] the general service zone 8 is in the form of a restaurant having a plurality of serving locations 8a, 8b, 8c in the form of tables; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)};
generating augmented reality objects {Carter: [0130] The set-up module 5 is typically embodied, at least in part, by… an augmented content capture setup apparatus 5b; [0191] the rotational position of the turntable is registered with the scanning mobile device such that an accurate 3D model of the object on the turntable can be captured};
sending a live feed based on the augmented reality objects to a device {Carter: [0052] the executed application configures the camera of the mobile device to capture a live image feed that is continuously displayed, in use, on the screen of the mobile device, the modification of the virtual (augmented reality) representations being continually updated in response to movement of the mobile device relative to the general service zone}; and
sending the suggested layout to the device {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a; [0172] the system may be able to “auto-configure” the location of tables}.
Although disclosing a method for generating seating arrangements at a restaurant, Carter does not disclose:
generating, based on the suggested layout, augmented reality objects as an overlay on the suggested layout; and
sending a live feed based on both the suggested layout and the augmented reality objects to the device.
Carter does disclose mobile devices with cameras (Carter: fig 1; [0093]), generating suggested layouts (Carter: [0178]), generating augmented reality objects (Carter: [0130]), and presenting a live feed with augmented reality objects on a device (Carter: [0052]).
However, Zia teaches:
generating a suggested layout {Zia: [0044] the room designer will manipulate the images of the recommended products by positioning the images… identifying the position of the products in virtual space, and thus effecting how—specifically, where—the images of the product will appear when rendered on the end-user's AR-capable mobile computing device. Examiner notes that the room designer is generating a suggested layout by recommending products and placements to an end user.}; 
generating, based on the suggested layout, augmented reality objects as an overlay on the suggested layout {Zia: [0037] if a particular type of object tends to appear together with another type of object or sets of objects, but the object recognition module 308 does not identify that type of object in a given room, that particular type of object may be one that is recommended to the room designer for placement; [0044] images of the products, overlaid on one or more of the images of the physical space}; and
sending a live feed based on both the suggested layout and the augmented reality objects to the device {Zia: [0036] such products (e.g., images or 3D renderings) can be placed in AR space for rendering in two dimensions in a live AR view on an end-user's AR-capable mobile computing device; [0044] the room designer will manipulate the images of the recommended products by positioning the images… identifying the position of the products in virtual space, and thus effecting how—specifically, where—the images of the product will appear when rendered on the end-user's AR-capable mobile computing device.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included overlaying augmented reality objects and having a live feed of the layout and augmented reality objects as taught by Zia in the restaurant management method of Carter in order to aid with the selection and placement of objects in an augmented reality scene (Zia: [0014]). In the instant case, Carter evidently discloses restaurant devices capable of making room layout suggestions. Zia is merely relied upon to illustrate the additional functionality of those devices using overlaid augmented reality objects in a virtual layout. Moreover, since the elements disclosed by Carter, as well as Zia, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	
Additionally, Carter does not disclose:
generating, by a trained machine-learning model, a suggested layout.
Carter does disclose generating a suggested layout (Carter: [0172]).
However, Lee teaches:
generating, by a trained machine-learning model, a suggested layout {Lee: [0096] the wearable display system 1200 can access a neural network for room layout estimation (RoomNet), such as the RoomNet; [0097] using the encoder sub-network and the decoder sub-network of the RoomNet and the room image, can determine a plurality of 2D keypoints corresponding to each of a plurality of room types; [0038] Once the trained RoomNet predicts correct keypoint locations with an associated room type, these points can then be connected in a specific order to produce a boxy room layout representation}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained neural network as taught by Lee in the restaurant management method of Carter in order to build a three-dimensional (3D) representation of the world from an image via a robust neural network model with reduced or minimized errors (Lee, see: [0005], [0093]). In the instant case, Carter evidently discloses restaurant devices capable of making room layout suggestions. Lee is merely relied upon to illustrate the additional functionality of generating the suggested layout using a machine learning model. Moreover, since the elements disclosed by Carter, as well as Lee, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 9: 
Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
receiving, from the device, an indication of a number of available seats associated with the available seating at the first location, and wherein the suggested layout of available seating areas indicates the number of available seats associated with the available seating at the first location {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0025] information may be represented by the visual artefacts that is representative of properties of the serving location—for example, the number of seats available at a table; [0172] the system may be able to “auto-configure” the location of tables.}.

Claim 10:
Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
analyzing the data to further identify: (i) a second surface within the environment, and (ii) a second location associated with the second surface in the environment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}; and
receiving a selection of the second surface indicating that the second surface is not an available seating area {Carter: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1); [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)}.

Claim 11:
Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
wherein the receiving the data comprises receiving sensor data from the device, the sensor data being generated by the device as the device moved through the environment {Carter: figs 4-5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a; [0171] an operator can hold a tablet close to a table (preferably directly on/above table service), and then select the previously provided table layout to register a beacon 9a, 9b, 9c with a particular location 8a, 8b, 8c. A table number or identifier, for example, can therefore be transmitted between the tablet 5a and the beacon for registration}.

Claim 12:
Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
wherein the UI comprises a first UI {Carter: fig 5; [0156] each beacon to be programmed by attributing a location number ID and Table number ID as outlined above. This is mapped to a table listing and/or layout, which shows the location of each table either on a graphical layout and/or list}, and the method further comprises:
analyzing the data to determine a suggested layout of available seating areas in the environment {Carter: fig 5; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other};
generating a second UI indicating the suggested layout of available seating areas in the environment {Carter: fig 5; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations}; and
sending the second UI to the device {Carter: fig 5; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations}.
Although disclosing generating suggested seating arrangements for a restaurant, Carter does not disclose:
a second suggested layout.
However, Lee teaches:
a second suggested layout {Lee: fig 2; [0037] FIG. 2 shows a list of example room types 0-10 204rt0-204rt10; [0038] Although 11 room layout types are used in this example, a different number of room layout types can be used in other implementations (e.g., 5, 10, 15, 20, or more) or room layout types having a different arrangement than shown in FIG. 2}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included suggesting multiple layouts as taught by Lee in the restaurant management method of Carter in order to cover most of the possible situations and common room layout representations (Lee, see: [0037]). In the instant case, Carter evidently discloses restaurant devices capable of making room layout suggestions. Lee is merely relied upon to illustrate the additional functionality of generating multiple suggested layouts using a machine learning model. Moreover, since the elements disclosed by Carter, as well as Lee, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 13:
Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
wherein the analyzing the data comprises analyzing the data to identify the first surface in the environment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}.
Although disclosing analyzing the data to identify different tables, Carter does not disclose:
analyzing the data using at least one trained machine-learning model.
However, Lee teaches:
analyzing the data using at least one trained machine-learning model {Lee: figs 10-11; [0096] the wearable display system 1200 can access a neural network for room layout estimation (RoomNet), such as the RoomNet; [0097] using the encoder sub-network and the decoder sub-network of the RoomNet and the room image, can determine a plurality of 2D keypoints corresponding to each of a plurality of room types; [0093] The process 1000 can be iterated for each of the training images in the training image set (e.g., the Hedau or LSUN datasets) to tune the neural network}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained neural network as taught by Lee in the restaurant management method of Carter and He in order to build a three-dimensional (3D) representation of the world from an image via a robust neural network model with reduced or minimized errors (Lee, see: [0005], [0093]). In the instant case, Carter evidently discloses restaurant devices capable of making room layout suggestions. Lee is merely relied upon to illustrate the additional functionality of generating the suggested layout using a machine learning model. Moreover, since the elements disclosed by Carter, as well as Lee, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claims 15-19, claims 15-19 are directed to a system. Claims 15-19 recite limitations that are parallel in nature to those addressed above for claims 8-12 which are directed towards a method. Therefore, claims 15-19 are rejected for the same reasons as set forth above for claims 8-12.
It is noted that claim 15 includes additional limitations of:
A system comprising:
one or more processors; and
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts.
Carter discloses:
A system comprising {Carter: fig 1; [0143] FIG. 1 is a process flow view showing how the various components of the system 1 are integrated and interfaced}:
one or more processors {Carter: fig 14, #13}; and
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts {Carter: fig 14, #14; [0094] The memory module 14 is structured so as to transiently or persistently store data, and is where an operating system, file system and applications of the mobile device 10 are stored. Applications are retrieved from the memory and passed to the processing module 13 for execution at run-time}.



Claims 1-7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et. al. (US 20200364810 A1, herein referred to as Carter), in view of Zia et. al. (US 20190197599 A1, herein referred to as Zia) and Lee et. al. (US 20180268220 A1, herein referred to as Lee), in further view of He (US 20200160463 A1, herein referred to as He).

Claim 1:
Carter discloses:
A method comprising {Carter: [0074] aspects of the invention may be provided in methods of managing orders and/or of operating order management system}:
generating image data of a physical establishment of a merchant using a merchant device {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a};
generating image data using a camera of a device {Carter: fig 1, #10, 17; [0093] The mobile device is configured to determine from the IMU 17a the position, orientation and movement (e.g. acceleration) of the mobile device 10 in 3D space. The mobile device is configured to operate the camera 17b to capture an image or image sequence or stream (e.g. video). The GPS module 17c allows the mobile device 10 to infer an absolute position of the mobile device 10 on Earth};
analyzing the image data to: (i) identify at least a first surface and a second surface within the physical establishment, and (ii) determine a first location associated with the first surface in the physical establishment and a second location associated with the second surface in the physical establishment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other};
presenting, on a display of the merchant device, the image data overlaid with: (i) a first indication that the first surface has been identified, and (ii) a second indication that the second surface has been identified {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0156] each beacon to be programmed by attributing a location number ID and Table number ID as outlined above. This is mapped to a table listing and/or layout, which shows the location of each table either on a graphical layout and/or list, this can be deployed on any mobile or computing device; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to a serving location (such as a table number)};
receiving a selection of the first surface, the selection indicating that the first surface represents an available seating area in the physical establishment {Carter: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1); [0178] Visual artefacts on the map being displayed can represent a serving location such as a table ... and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)};
generating, based at least in part on the (i) selection, (ii) the first surface, (iii) and the second surface, a suggested layout of available seating areas in the physical establishment, the suggested layout of seating areas indicating that the first surface is an available seating at the first location {Carter: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1), then presses complete (4) to finalise the layout; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other; [0103] the general service zone 8 is in the form of a restaurant having a plurality of serving locations 8a, 8b, 8c in the form of tables; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)}; 
generating augmented reality objects {Carter: [0130] The set-up module 5 is typically embodied, at least in part, by… an augmented content capture setup apparatus 5b; [0191] the rotational position of the turntable is registered with the scanning mobile device such that an accurate 3D model of the object on the turntable can be captured}; 
presenting a live feed based on the augmented reality objects on a device {Carter: [0052] the executed application configures the camera of the mobile device to capture a live image feed that is continuously displayed, in use, on the screen of the mobile device, the modification of the virtual (augmented reality) representations being continually updated in response to movement of the mobile device relative to the general service zone}; and
presenting the suggested layout of the available seating areas on the display of the merchant device {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a; [0178] Visual artefacts on the map being displayed can represent a serving location such as a table ... and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)}.
Although disclosing a method for arranging and managing tables in a restaurant, Carter does not explicitly disclose:
generating, based on the suggested layout, augmented reality objects as an overlay on the suggested layout; and
presenting a live feed based on both the suggested layout and the augmented reality objects on the display of the device.
Carter does disclose mobile devices with cameras (Carter: fig 1; [0093]), generating suggested layouts (Carter: [0178]), generating augmented reality objects (Carter: [0130]), and presenting a live feed with augmented reality objects on a device (Carter: [0052]).
However, Zia teaches:
generating a suggested layout {Zia: [0044] the room designer will manipulate the images of the recommended products by positioning the images… identifying the position of the products in virtual space, and thus effecting how—specifically, where—the images of the product will appear when rendered on the end-user's AR-capable mobile computing device. Examiner notes that the room designer is generating a suggested layout by recommending products and placements to an end user.}; 
generating, based on the suggested layout, augmented reality objects as an overlay on the suggested layout {Zia: fig 4, #604; [0037] if a particular type of object tends to appear together with another type of object or sets of objects, but the object recognition module 308 does not identify that type of object in a given room, that particular type of object may be one that is recommended to the room designer for placement; [0044] images of the products, overlaid on one or more of the images of the physical space}; and
presenting a live feed based on both the suggested layout and the augmented reality objects on the display of the device {Zia: [0036] such products (e.g., images or 3D renderings) can be placed in AR space for rendering in two dimensions in a live AR view on an end-user's AR-capable mobile computing device; [0044] the room designer will manipulate the images of the recommended products by positioning the images… identifying the position of the products in virtual space, and thus effecting how—specifically, where—the images of the product will appear when rendered on the end-user's AR-capable mobile computing device.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included overlaying augmented reality objects and having a live feed of the layout and augmented reality objects as taught by Zia in the restaurant management method of Carter in order to aid with the selection and placement of objects in an augmented reality scene (Zia: [0014]). In the instant case, Carter evidently discloses restaurant devices capable of making room layout suggestions. Zia is merely relied upon to illustrate the additional functionality of those devices using overlaid augmented reality objects in a virtual layout. Moreover, since the elements disclosed by Carter, as well as Zia, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	
	Additionally, Carter does not disclose:
	generating, by a trained machine-learning model, a suggested layout.
However, Lee teaches:
generating, by a trained machine-learning model, a suggested layout {Lee: [0096] the wearable display system 1200 can access a neural network for room layout estimation (RoomNet), such as the RoomNet; [0097] using the encoder sub-network and the decoder sub-network of the RoomNet and the room image, can determine a plurality of 2D keypoints corresponding to each of a plurality of room types; [0038] Once the trained RoomNet predicts correct keypoint locations with an associated room type, these points can then be connected in a specific order to produce a boxy room layout representation}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained neural network as taught by Lee in the restaurant management method of Carter in order to build a three-dimensional (3D) representation of the world from an image via a robust neural network model with reduced or minimized errors (Lee, see: [0005], [0093]). In the instant case, Carter evidently discloses a method for generating suggested table layouts in a restaurant. Lee is merely relied upon to illustrate the additional functionality of using a machine learning model to suggest the arrangement. Moreover, since the elements disclosed by Carter, as well as Lee, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Further, Carter does not disclose:
generating image data using a camera of a merchant device.
However, He teaches:
generating image data using a camera of a merchant device {He: fig 23A-D; [0189] The automated restaurant 170 further comprises a tracking system 209 comprising … a plurality of video cameras 91D, 91E … video cameras 91D and 91E are all connected to the first computer 901, so that the digital images captured by these can be continuously sent to the first computer 901}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included merchant cameras as taught by He in the restaurant layout method of Carter in order to yield more accurate solution for the position of any marked items on the floors of the restaurant (He, see: [0213]). In the instant case, Carter evidently discloses a method for generating suggested table layouts in a restaurant. He is merely relied upon to illustrate the additional functionality of using restaurant devices comprising cameras for generating the images of the restaurant. Moreover, since the elements disclosed by Carter, as well as He, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 2: 
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
receiving an indication of a number of available seats associated with the available seating at the first location, and wherein the presenting comprises presenting the layout with the indication of the number of available seats associated with the available seating at the first location {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0025] information may be represented by the visual artefacts that is representative of properties of the serving location—for example, the number of seats available at a table}.

Claim 3: 
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
wherein generating the image data includes obtaining sensor data from one or more sensors {Carter: fig 5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}.
Although disclosing obtaining sensor data from beacons, Carter does not disclose:
obtaining sensor data from one or more LiDAR sensors.
However, He teaches:
obtaining sensor data from one or more LiDAR sensors {He: figs 23A-D; [0189] The automated restaurant 170 further comprises a tracking system 209 comprising … lidars 91C … lidars 91C … are all connected to the first computer 901, so that the digital images captured by these can be continuously sent to the first computer 901}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the LiDAR sensors as taught by He in the restaurant layout method of Carter in order to dynamically scan and map out the restaurant (He, see: [0009]).

Claim 4: 
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
wherein the generating the image data comprises generating the image data of the physical establishment of the merchant using the merchant device as the merchant device moves through the physical establishment of the merchant {Carter: figs 4-5; [0129] the set-up module 5 provides a mapping module to generate, alter and display a map of the general service zone; [0130] The set-up module 5 is typically embodied, at least in part, by an operator tablet device 5a; [0171] an operator can hold a tablet close to a table (preferably directly on/above table service), and then select the previously provided table layout to register a beacon 9a, 9b, 9c with a particular location 8a, 8b, 8c. A table number or identifier, for example, can therefore be transmitted between the tablet 5a and the beacon for registration}; and 
generating the image data using the camera of a device as the device moves through the physical establishment of the merchant {Carter: [0093] The mobile device is configured to determine from the IMU 17a the position, orientation and movement (e.g. acceleration) of the mobile device 10 in 3D space. The mobile device is configured to operate the camera 17b to capture an image or image sequence or stream (e.g. video). The GPS module 17c allows the mobile device 10 to infer an absolute position of the mobile device 10 on Earth; [0186] the camera 17b of the mobile device 10 can be configured by the application 20 to capture a live image feed that is continuously displayed on the screen 1 of the mobile device 10. The modification of the virtual (augmented reality) representations are continually updated in response to movement of the mobile device 10 relative to the general service zone 8}.
Although disclosing the ability for the merchant device to generate image data using sensors as it moves through the restaurant and a customer device to generate image data via a camera as it moves through an establishment, Carter does not disclose:
generating the image data using the camera of the merchant device.
However, He teaches:
generating the image data using the camera of the merchant device {He: fig 23A-D; [0189] The automated restaurant 170 further comprises a tracking system 209 comprising … a plurality of video cameras 91D, 91E … video cameras 91D and 91E are all connected to the first computer 901, so that the digital images captured by these can be continuously sent to the first computer 901}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included merchant cameras as taught by He in the restaurant layout method of Carter in order to yield more accurate solution for the position of any marked items on the floors of the restaurant (He, see: [0213]).

Claim 5:
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
analyzing the image data to determine a suggested layout of available seating areas in the physical establishment of the merchant {Carter, see at least: [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other; [0103] the general service zone 8 is in the form of a restaurant having a plurality of serving locations 8a, 8b, 8c in the form of tables};
presenting the suggested layout of available seating areas on the display of the merchant device {Carter, see at least: [0178] Visual artefacts on the map being displayed can represent a serving location such as a table. These can be positioned and arranged relative to one another on the map in correspondence with the relative position and arrangement of the serving locations, and furthermore may have representations that are unique to ... the reservation status of a serving location (such as whether a table is available, or reserved)};
generating augmented reality objects based at least on one or more characteristics of the physical establishment {Carter, see at least: [0183] the sensor set of the mobile device comprises a camera 17b, and the executed application configures the mobile device 10 to present, via the screen 11, an augmented reality view of the general service zone 8, with virtual representations. These can be presented simultaneously with an image of at least a part of the general service zone 8 as captured by the camera 17b of the mobile device 10};
associating the augmented reality objects with the image data {Carter, see at least: [0183] the sensor set of the mobile device comprises a camera 17b, and the executed application configures the mobile device 10 to present, via the screen 11, an augmented reality view of the general service zone 8, with virtual representations. These can be presented simultaneously with an image of at least a part of the general service zone 8 as captured by the camera 17b of the mobile device 10};
modifying the suggested layout {Carter, see at least: fig 5; [0169] An operator holds the tablet, drags and drops tables onto layout (e.g. from 2 to 1, 3 to 1)}; and
modifying based on the augmented reality objects {Carter, see at least: [0185] the executed application 20 is arranged to determine, via the sensor set, the position and orientation of the mobile device 10 relative to that of the general service zone 8, and the physical items within in, and in response modify the size, shape and/or orientation of the virtual (augmented reality) representations}
Although disclosing determining a layout of available seating areas and generating augmented reality objects, Carter does not disclose:
generating second augmented reality objects;
associating the second augmented reality objects with the image data; and
modifying the suggested layout based on the second augmented reality objects.
However, Zia teaches:
generating second augmented reality objects {Zia: [0036] module 306 accesses images from an AR image stream and processes these images to identify objects and their attributes, as those objects appear in real-world scenes (e.g., rooms); [0037] the object recognition module may output a count of the type of each object identified in a room—e.g., one sofa, one side table, three lamps, two vases, two rugs, a television stand, and so forth.};
associating the second augmented reality objects with the image data {Zia: [0036] for a given image or set of images, may be used to identify the type of furniture in a room (e.g., a sofa, chair, rug, wall art, and so forth), the size, color and materials (e.g., wood, metal, glass, fabric) of the furniture, and many other relevant attributes}; and
modifying the suggested layout based on the second augmented reality objects {Zia: [0037] if a particular type of object tends to appear together with another type of object or sets of objects, but the object recognition module 308 does not identify that type of object in a given room, that particular type of object may be one that is recommended to the room designer for placement in an end-user's real-world space; [0044] the room designer will manipulate the images of the recommended products by positioning the images… identifying the position of the products in virtual space, and thus effecting how—specifically, where—the images of the product will appear when rendered on the end-user's AR-capable mobile computing device.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included overlaying augmented reality objects and having a live feed of the layout and augmented reality objects as taught by Zia in the restaurant management method of Carter in order to aid with the selection and placement of objects in an augmented reality scene (Zia: [0014]).
Additionally, Carter does not disclose:
a second suggested layout.
However, Lee teaches:
a second suggested layout {Lee, see at least: fig 2; [0037] FIG. 2 shows a list of example room types 0-10 204rt0-204rt10; [0038] Although 11 room layout types are used in this example, a different number of room layout types can be used in other implementations (e.g., 5, 10, 15, 20, or more) or room layout types having a different arrangement than shown in FIG. 2}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included suggesting multiple layouts as taught by Lee in the restaurant management method of Carter, Lee, and He in order to cover most of the possible situations and common room layout representations (Lee, see: [0037]).


Claim 6: 
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
wherein the analyzing the image data comprises analyzing the image data to identify at least the first surface and the second surface within the physical establishment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}.
Although disclosing analyzing image data, Carter does not disclose:
analyzing the image data using at least one trained machine-learning model.
However, Lee teaches: 
analyzing the image data using at least one trained machine-learning model {Lee: figs 10-11; [0096] the wearable display system 1200 can access a neural network for room layout estimation (RoomNet), such as the RoomNet; [0097] using the encoder sub-network and the decoder sub-network of the RoomNet and the room image, can determine a plurality of 2D keypoints corresponding to each of a plurality of room types; [0093] The process 1000 can be iterated for each of the training images in the training image set (e.g., the Hedau or LSUN datasets) to tune the neural network}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the trained neural network as taught by Lee in the restaurant management method of Carter and He in order to build a three-dimensional (3D) representation of the world from an image via a robust neural network model with reduced or minimized errors (Lee, see: [0005], [0093]).

Claim 7: 
Carter, Zia, Lee, and He teach the method of claim 1. Carter further discloses:
wherein the analyzing the image data comprises the merchant device to identify at least the first surface and the second surface within the physical establishment {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}.
Although disclosing analyzing the image data to identify different tables, Carter does not disclose:
analyzing the image data comprises using LiDAR on the device.
However, He teaches:
analyzing the image data comprises using LiDAR on the device {He: figs 23A-D; [0189] The automated restaurant 170 further comprises a tracking system 209 comprising … lidars 91C … lidars 91C … are all connected to the first computer 901, so that the digital images captured by these can be continuously sent to the first computer 901}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the LiDAR sensors as taught by He in the restaurant layout method of Carter in order to dynamically scan and map out the restaurant (He, see: [0009]).

With respect to claim 14, Carter, Zia, and Lee teach the method of claim 8. Carter further discloses:
wherein the analyzing the data comprises using one or more sensors to identify the first surface within the environment, and differentiate the first surface from a second surface {Carter: figs 4-5; [0156] The solution also includes a configuration process through use of scanning the deployed beacons with a mobile device 5a on which the “Checkfer Configuration” software is deployed which allows each beacon to be programmed by attributing a location number ID and Table number ID; [0172] the system may be able to “auto-configure” the location of tables. For example, identification articles such as beacons 9a, 9b, 9c may be arranged to issue wireless localisation signals, the reception of which enables the determination of the position of each identification article relative to at least one other}.
Although disclosing using beacons to determine different serving zones and tables within a serving zone, Carter does not disclose:
analyzing the data using one or more LiDAR sensors.
However, He teaches:
analyzing the data using one or more LiDAR sensors {He: figs 23A-D; [0189] The automated restaurant 170 further comprises a tracking system 209 comprising … lidars 91C … lidars 91C … are all connected to the first computer 901, so that the digital images captured by these can be continuously sent to the first computer 901}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the LiDAR sensors as taught by He in the restaurant layout method of Carter in order to dynamically scan and map out the restaurant (He, see: [0009]).

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 14 which is directed towards a method. Therefore, claim 20 is rejected for the same reasons as set forth above for claim 14.

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-9 of the Remarks, Applicant argues “the claims cannot be fairly said to fall into one or more of the groupings enumerated in the 2019 Guidelines” because “no mathematical concepts are recited or claimed. Second, the claims utilize machine learning techniques in a very specific way. And third, the claims perform operations that could not reasonably be accomplished in the mind, or as a mental process.” Applicant further argues “Generating and applying AR objects to be overlaid onto a live feed of a suggested layout, is not an abstract idea and cannot be performed in the mind... Moreover, such techniques and uses of computer technology could not be performed in the mind of a human, or even, a group of humans.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical concepts,” which is defined to include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
In this case, claim 1 recites certain methods of organizing human activity because the claim recites generating and suggesting a seating arrangement. Generating and suggesting a seating arrangement is managing personal behavior because suggesting a seating arrangement gives a user rules or instructions to follow. The claims also recite mental processes because the claim recites observations, evaluations, and judgements in the form of generating a suggested seating layout. Predicting a suggested seating layout based on specific parameters and then identifying patterns for future predictions are mental processes, and the fact that these steps are being performed using a generic machine learning model, augmented reality objects, and a live feed does not negate the presence of an abstract idea.  Therefore, the claims recite an abstract idea.	

With respect to page 9 of the Remarks, Applicant argues “Applicant's claims do not recite an abstract idea” because “generating and use of AR objects, requires no human intervention and utilizes techniques that are rooted in computer technology (e.g., augmented reality has no prior pen-and-paper analog).” However, Examiner respectfully disagrees. 
In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, generating image data, analyzing image data to identify surfaces, selecting a surface, generating a suggested layout based on the selection, and presenting the suggested layout overlaid with objects. Each of these steps are part of a commonplace business method (i.e., suggesting a seating arrangement), and can practically be performed in the human mind or with physical aid. Thus, the present claims merely employ generic computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”

With respect to pages 9-10 of the Remarks, Applicant argues “[the] claims recite features that allow for improvements to technology related to at least restaurant merchant devices,” citing paragraph [0086] of Applicant’s specification. However, Examiner respectfully disagrees. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The claims also need to include the components or steps of the invention that provide the improvement described in the specification. 
Additionally, the October 2019 Update states, “an improvement in the judicial exception itself is not an improvement in technology.” As determined by the courts, an improvement to the technology is “a non-abstract computer-functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304–05 (Fed. Cir. 2008). In other words, an improvement to the technology is a technical solution to a technical problem.
In the instant case, Applicant’s claimed improvement is directed to an improvement of the judicial exception by using a computer as a tool to perform the suggestion of a seating arrangement, rather than an improvement to the technology itself. As reflected in Applicant’s specification in paragraphs [0001] and [0086]-[0088], the instant invention is directed to using computers to aid in the operation of businesses, specifically by helping restaurant workers generate suggested seating layouts for customers and improve the general operation of the establishment by applying the abstract idea to a computing environment. The recited computer technology in the claims is merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements previously recognized by the courts, which identify technical solutions to technical problems. 
The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of generating suggested seating layouts. The claimed process, while arguably resulting in improved generation of suggested seating layouts, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic computing elements to improve seating arrangement recommendations in a physical establishment, i.e. commercial and mental process. As such, the claims do not recite technological improvements, and the rejection is maintained.

With respect to page 10 of the Remarks, Applicant argues “the claims recite features that are sufficient to amount to significantly more than the abstract idea itself” because “the claims recite a usage and/or combination of ‘non-conventional and non-generic arrangement’ of features and as to recite an ‘inventive concept’ and ‘specific technical solution.” However, Examiner respectfully disagrees. 
In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the 2019 PEG) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 119 USPQ2d 1236 (Fed. Cir. 2016)
Unlike BASCOM, Applicant’s claims do not recite a non-conventional or non-routine arrangement of the recited computer elements or other technology, when additional elements are considered individually and in combination. Rather, the claims recite generic computing elements to apply the abstract idea to a computer in order to improve business operations. As previously stated, paragraphs [0001] and [0086]-[0088] of Applicant’s specification describe that the invention is directed toward solving problems such as aiding businesses in their operation, specifically by helping restaurant workers generate suggested seating layouts for customers. Although the claims include computer technology, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the technological improvements recognized by the courts in BASCOM in the arrangement of the computing elements. 
In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible onesize-fits-all scheme.” However, unlike BASCOM, the claims of the instant invention are not directed to such a specific improvement in the arrangement of computing elements nor explain an ordered combination of limitations above and beyond the abstract idea in the form of a technical improvement. The instant claims instead focus on using generic computing elements to perform the abstract idea.
Therefore, the instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental tasks of generating a suggested seating layout. The claimed process, while arguably resulting in an improvement in suggested seating layouts, is not providing any improvement to another technology or technical field via the arrangement of the components, as the claimed process in question is not, for example, improving the arrangement of components that operate the system in a technical manner to solve a technical problem. Rather, the claimed process is utilizing different data while employing generic computer components to improve seating arrangement recommendations for business operations, e.g. mental and commercial process. As such, the claims do not recite non-conventional and non-routine arrangement of systems like those described in BASCOM. Therefore, the rejection is maintained in this aspect.

With respect to pages 11-12 of the Remarks, Applicant argues “the claims recite features that are sufficient to amount to significantly more than the abstract idea itself” because “the Office has not established that Applicant's claim elements constitute ‘well-understood, routine, conventional activities’ as required by the April 2018 Memo,” citing the criteria laid out in Berkheimer. However, Examiner respectfully disagrees with Applicant’s interpretation of the requirements under Step 2B.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 
Additionally, the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.” In other words, if the claims recite insignificant extra-solution activity, then the Examiner is required to evaluate whether the insignificant extra-solution activity is considered to be well-understood, routine, and conventional activity as laid out in the April 2018 Memorandum addressing Berkheimer. Steven E. Berkheimer v. HP Inc., No. 17-1437 (Fed. Cir. February 8, 2018).
In the instant case, Examiner does not evaluate the claims to determine whether the claims recite well-understood, routine, and conventional activity because the instant claims are not determined to recite insignificant extra-solution activity. Therefore, Examiner does not follow the criteria as established by Berkheimer. However, Examiner does still proceed to evaluate the claims under Step 2B to determine if the claims recite an inventive concept based on the additional elements individually and in combination, as laid out in Alice.
In the instant case, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice, 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of does no more than use generic computing elements to generate and suggest seating layout recommendations. Therefore, the claims do not amount to significantly more than the abstract idea because they do not provide an inventive concept in the arrangement of the additional elements, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell et. al. (US 9881288 B1) was used to understand other methods for creating restaurant layouts, particularly by analyzing merchant data to suggest special event layouts.
Robertson (2018 NPL) was used to understand how augmented reality goggles can be used for designing floorplans with holographic furniture.
Sarmah (2019 NPL) was used to understand 5 kinds of artificial intelligence tools that can be used for designing floorplans, which includes AI recommendations for layouts and furniture based on size and shape of the room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625